Citation Nr: 0215474	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  97-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel









INTRODUCTION

The veteran had active service from July 1992 to September 
1995.  

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  In pertinent part, the RO denied 
entitlement to service connection for a low back disorder.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGSOF FACT

1.  A chronic acquired low back disorder was not shown in 
active service, nor was a degenerative disorder of the low 
back including osteoarthritis shown disabling to a 
compensable degree during the first post service year.  

3.  The probative, competent evidence of record does not show 
that the veteran has a chronic acquired low back disorder 
linked to his period of active service on any basis.


CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 1991 & Supp. 2002);  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran had an incident of mechanical low back pain in June 
1995 subsequent to lifting a trash can.  The July 1995 
separation showed a normal musculoskeletal, and spine 
evaluation.  

The veteran was accorded a VA spine examination in January 
1996.  He reported that in 1995 he experienced low back pain 
while picking up a trash can.  The pain eventually subsided, 
but had recurred a few times.  The diagnosis was low back 
strain.  X-ray of the lumbar spine and pelvis disclosed that 
the width of the L5-S1 intervertebral space was at the lower 
limits of normal and there was borderline loss of lumbar 
lordosis.

VA outpatient treatment records dated from March to April 
1997 show that the veteran was seen for low back pain.  The 
diagnoses include chronic low back pain, rule out disc 
disease and discogenic degenerative disease at the L5-S1 
level, otherwise normal examination. 

In December 2001 the RO scheduled the veteran for a VA 
examination in order to determine the nature, extent of 
severity, and etiology of any low back disorder(s) which may 
be present.  The veteran failed without explanation to report 
for a scheduled examination necessary to evaluate the 
disorder on appeal.  

By letter dated in January 2002 the RO informed the veteran 
of the consequences of failing to report for a scheduled 
without good cause shown.  He was provided a VA Form 21-4138 
for completion and return for the purpose of advising why he 
had failed to report for a scheduled examination.  He was 
given 60 days to respond to the letter.  He did not respond 
to the RO's correspondence.

In a June 2002 supplemental statement of the case, the RO 
again apprised the veteran of an opportunity to advise if he 
had good cause for failing to report for a scheduled VA 
examination.  He did not respond to the supplemental 
statement of the case.


Criteria

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.307, 3.309 (2001).

Where there is a claim (including reopened claims) for 
disability compensation or pension but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized.  38 C.F.R. § 3.326(a) 
(2001).

Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report, from any 
government or private institution may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(b) 
(2001).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms "examination" and 
"reexamination" include periods of observation when 
required by VA.  38 C.F.R. § 3.655(a) (2001).



When a claimant fails to report for an examination scheduled 
in connection with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).


The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claim.



Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  

In March 2001 the RO advised the veteran of the provisions of 
the VCAA.  He was advised to submit evidence in support of 
his claim.  He has been advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As noted above in detail, the appellant has already been 
adequately notified of the details of the new law, and the RO 
has developed his claim consistent with its criteria.  The 
procedural actions of the RO are in essential agreement with 
and adhere to the mandates of the VCAA with respect to the 
duty to notify and the duty to assist the veteran in the 
development of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).  

The RO endeavored to have the veteran examined for the 
purpose of obtaining a competent medical opinion as to the 
etiology of any low back disorder present.  As the Board 
noted earlier, the veteran failed to report for examination, 
and on two occasions failed to provide a reason or good cause 
for failure to report for examination.  

This is a case in which it is clear from the lack of response 
to the requests and follow-up requests for examination that 
no further attempt to obtain an examination of the veteran is 
warranted.  38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. 
Reg. 45620, 45630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the appellant under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of his claim.  See, Barnard, supra.

Thus, there is no useful purpose in remanding the matter 
again for development of the issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F. 3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired low back disorder.

The veteran was seen for complaints of low back pain in 
service, diagnosed as mechanical low back pain.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  
Moreover, the separation examination revealed a normal spine 
and musculoskeletal system.  He even denied a history of 
recurrent back pain.

VA examination report dated in January 1996 documents a 
diagnosis of recurrent low back strain.  However, the first 
documented diagnosis of an acquired back disorder was 
provided in 1997.  Based upon the foregoing, there is no 
evidence of an acquired back disorder during the veteran's 
period of active military service or within the initial year 
of separation, muchless the presence of any degenerative 
process to a compensable degree during the first post service 
year.  Moreover, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service reported acquired low back disorder to anything of 
service origin.

There is no indication in the probative record of a link 
between the current disorder and service.  The evidentiary 
record, in effect, is devoid of any acquired back disorder 
until 1997; earlier treatment not shown on a chronic basis 
was reported previously in 1996.

As the Board noted earlier, the veteran and his 
representative were given sufficient opportunity to submit 
supportive evidence showing that the veteran has a back 
disorder related to service.  Moreover, the veteran was 
scheduled for a VA examination and failed to report without 
good cause.  While the denial of the veteran's claim is not 
predicated on his failure to report for VA examination, the 
Board finds it is well to note at this time that the veteran 
was given the opportunity to explain his failure to do so on 
more than one occasion, but failed to provide an explanation.

The Board has considered the assertions that the current back 
disorder is of service origin.  While the veteran is 
competent to report manifestations of a disorder perceptible 
to a lay party, such as pain, he is not competent to link 
those manifestations to service on medical causation or 
etiology.  The Board has considered the assertions that the 
veteran has a disability of service origin.  Espiritu v. 
Derwinski, 2 Vet. App. 492 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on maters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service of chronic acquired low back disorder.  
Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

